Citation Nr: 0029097	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946 and from February 1948 to March 1965.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the appellant's 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  

In August 2000, the Board requested the opinion of a medical 
expert from the Veterans Health Administration under the 
provisions of 38 C.F.R. § 20.901(a) (1999).  The appellant 
and her representative were notified of this undertaking at 
that time.  Later in August, the opinion of the chief of the 
Gastrointestinal-Hepatology-Nutrition Section of the VA 
Medical Center, Washington, D.C., was received and associated 
with the claims file.  The Board furnished a copy of that 
opinion to the representative later the same month and 
offered him an opportunity to submit any additional evidence 
or argument.  On August 9, 2000, the representative forwarded 
a copy of the opinion to the appellant for her review.  In 
October 2000, the representative advised that he had no 
further evidence or argument to submit.  

The matter is now before the Board for appellate 
consideration.  

In a decision dated in December 1985, the Board denied claims 
of entitlement to increased ratings for gastrointestinal 
disability and migraine headaches, as well as to a total 
compensation rating based on individual unemployability.  


FINDINGS OF FACT

1.  In a decision dated in March 1989, the Board denied 
service connection for the cause of the veteran's death.  

2.  The evidence received since the March 1989 Board decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.  

3.  The veteran died in a private hospital in December 1987 
at the age of 63.  The cause of death, as listed on the 
Certificate of Death, was cardiopulmonary failure due to 
metastatic hepatoma.  

4.  At the time of the veteran's death, service connection 
was in effect for postoperative residuals of duodenal ulcer, 
which were rated 40 percent disabling; migraine headaches, 
which were rated 10 percent disabling; and residuals of 
appendectomy, which were rated noncompensably disabling.  The 
combined service-connected evaluation was 50 percent.  

5.  Hepatoma was not present in service or until many years 
thereafter and is not shown to be related to service or to an 
incident of service origin.  

6.  It is not shown that the service-connected disabilities 
caused the veteran's hepatoma or that they contributed 
substantially or materially to hasten his demise.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  Hepatoma was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, (1999).  

3.  Hepatoma was not proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).  

4.  A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the appellant's initial claim of 
entitlement to service connection for the cause of the 
veteran's death was denied by the Board in a decision dated 
in March 1989.  That decision was final based on the evidence 
then of record.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
2000).  However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The appellant's application to reopen her claim for service 
connection for the cause of death was submitted in October 
1998, and evidence has been received in support of the 
application.  

The evidence of record at the time of the prior Board 
decision shows that the veteran died in a private hospital in 
December 1987 at the age of 63.  The death certificate showed 
the cause of death as cardiopulmonary failure due to 
metastatic hepatoma.  An autopsy was performed.  

The service medical records were negative for findings of 
carcinoma of the liver.  The veteran was treated in service 
for duodenal ulcer.  

Private medical reports before the Board in 1989 showed that 
he was treated in the 1970's for a variety of complaints, 
including those referable to the gastrointestinal tract.  The 
record indicates that he underwent a vagotomy and 
pyloroplasty for peptic ulcer disease in 1966 and a 70-
percent gastric resection with Billroth I anastomosis in 
1975.  However, the first indications of carcinoma of the 
liver were not shown until 1984, nearly two decades following 
the veteran's retirement from active service.  When the 
veteran was hospitalized by VA in April 1984, it was reported 
that he had been referred to that facility for further 
evaluation of an abnormal ultrasound of the liver.  A history 
of gastrointestinal symptoms since his partial gastrectomy 
was reported, and it was also reported that over the previous 
year, he had developed anorexia and had lost about 20 pounds.  
About two months prior to admission, an upper 
gastrointestinal series and upper gastrointestinal endoscopy 
had revealed no abnormalities other than bile gastritis.  In 
addition to his gastrointestinal symptoms, the veteran was 
reportedly being treated for hypertension, atherosclerotic 
heart disease, chronic anxiety disorder, and migraine 
headaches.  A liver scan during hospitalization revealed a 
markedly enlarged organ with nonhomogeneous activity; the 
findings suggested the presence of multiple, large mass 
lesions in the liver.  The likely diagnosis was felt to be 
metastatic tumor.  

When hospitalized by VA in May 1984, it was reported that the 
veteran had been hospitalized about a month earlier for 
evaluation of hepatomegaly that was eventually felt to be 
related to a primary malignancy of the liver.  The diagnoses 
on discharge from the hospital in late May 1984 included 
probable primary or metastatic liver disease.  When again 
hospitalized by VA the following October, the veteran 
underwent a liver biopsy that resulted in a pathological 
diagnosis of hepatocarcinoma.  Clinical indications suggested 
that the carcinoma was inoperable.  The diagnoses on 
discharge from the hospital included hepatocarcinoma, status 
post partial gastrectomy with resultant dumping syndrome and 
bile gastritis, migraine headaches, and angina pectoris.  

A private treatment report in November 1984 indicated that 
the veteran was found to have a malignancy on a liver biopsy 
that accounted for his significant weight loss.  In December 
1984, he was found to have a hepatoma that was too diffuse 
for arterial infusion by way of cannula or for any sort of 
surgical procedure.  His liver was diffusely involved.  
Treatment with chemotherapy was planned.  

In June 1986, the veteran was hospitalized and underwent a 
esophageal gastroduodenoscopy, which examined the esophagus 
in its entirety.  There was no evidence of esophageal 
varices, although one slightly prominent esophageal vein was 
identified.  There was no bleeding from esophageal varices.  
There was no stricture, neoplasm or ulceration of the 
esophagus.  Examination of the stomach revealed a small 
amount of bright red and dark blood within the stomach and 
mild erythema of the lining of the stomach.  There was no 
blood or coffee ground material within the duodenum.  The 
fundus of the stomach and the gastroesophageal junction were 
viewed from below and no abnormalities were identified.  The 
impression was accumulation of bright red blood within the 
stomach with the concentration of the blood being at the 
gastroenterostomy site.  No marginal ulcer or neoplasm was 
identified.  No varices were identified, and there was no 
bleeding from the gastroesophageal junction or from the 
duodenum.  The examiner strongly suspected that the veteran 
was oozing from the gastroenterostomy site, which might be 
related to thrombocytopenia.  The diagnoses on discharge from 
the hospital were subacute upper gastrointestinal bleeding, 
probably from an old gastroenterostomy site - without 
evidence of varices or marginal ulcer; malignant hepatoma of 
the liver, treated with chemotherapy; and coronary artery 
disease.  

In November 1986, the veteran was found to have probable 
progressive hepatoma and chronic pancytopenia related to 
previous chemotherapy.  

When seen in March 1987, the veteran weighed less than 117 
pounds.  He complained of weakness and malaise.  The 
impressions were status post I-131 anti-ferritin with 
previous Adriamycin, severe hypoplastic bone marrow dating 
from July 1986, and pancytopenia from recent therapy.  By 
September 1987, the veteran weighed less than 114 pounds and 
his skin was jaundiced.  The impressions were hepatoma, 
jaundice and ascites, and anemia.  In a letter dated in 
September 1987, his treating oncologist reported that the 
veteran had hepatoma that was widespread throughout his 
liver, including his pulmonary system.  In addition, he had 
pancytopenia secondary to therapy for his hepatoma.  Finally, 
he had problems with malnutrition, edema, and ascites.  He 
had recently been found to be anemic.  

By December 1987, the veteran weighed 99 pounds and was 
hospitalized that month with complaints of nausea, vomiting, 
dehydration and weakness.  He reported that he had been 
unable to keep fluids down due to what he felt was severe 
abdominal distention from his malignant ascites causing 
pressure in his stomach.  Chest X-rays on the day of 
admission showed multiple pulmonary opacities throughout the 
lungs compatible with either diffuse neoplasm or possibly 
pneumonia.  There continued to be right hilar adenopathy and 
opacity in the interior mediastinum that was unchanged.  
Intravenous fluids and antiemetic therapy were initiated, but 
he did not respond to this therapy and had a deteriorating 
course.  He died two days following admission.  The terminal 
hospital report reflects diagnoses of cardiorespiratory 
failure, metastatic hepatoma, malnutrition, malignant 
ascites, and nausea, vomiting and dehydration.  

The autopsy report of December 1987 indicates that the 
autopsy was performed the day following death and was limited 
to an examination of the stomach.  Gross examination of the 
abdomen showed an enlarged liver with surrounding adhesions.  
The peritoneal cavity showed no tumor implants.  The gastric 
mucosa, particularly near the cardia, showed tarry surface 
deposits, but showed no ulceration or tumor.  

The evidence received since the March 1989 Board decision 
includes the report of Lucien S. Wilkins, M.D., a private 
gastroenterologist, dated in May 1999.  The record suggests 
that that Dr. Wilkins had treated the veteran for his 
gastrointestinal complaints beginning in about 1984.  Dr. 
Wilkins noted in May 1999 that the veteran had undergone a 
70-percent gastric resection and Billroth I anastomosis for 
his service-connected ulcer disease in 1975 and that the 
autopsy report reflected evidence of gastrointestinal 
bleeding at the time of his death.  Dr. Wilkins stated that 
the veteran "suffered tremendously" from the residuals of 
his ulcer surgery.  He said that this contributed greatly to 
his having significant discomfort during his life and 
probably made a contribution to his cause of death.  Dr. 
Wilkins noted that a portion of the death certificate was 
left blank and did not indicate whether the autopsy findings 
were considered when the cause of death was entered.  Dr. 
Wilkins was of the opinion that the veteran's 
gastrointestinal bleeding contributed to his death.  He 
stated that the veteran's service-connected gastrointestinal 
disability "almost certainly contributed to his death."  

Also received was the opinion dated in August 2000 of the 
chief of the Gastrointestinal-Hepatology-Nutrition Section of 
the VA Medical Center, Washington, D.C., noted above.  The VA 
physician observed that the veteran entered the hospital with 
hepatocellular carcinoma (hepatoma) as a diagnosis.  The 
physician stated that the veteran died directly as a result 
of hepatocellular carcinoma.  Although the physician noted 
that the veteran was service connected for peptic ulcer 
disease, for which he had undergone a subtotal gastrectomy, 
pyloroplasty, and vagotomy many years earlier, he was of the 
opinion that there was no evidence of gastrointestinal 
bleeding as a result of the service-connected postoperative 
ulcer residuals.  The VA physician said that the possible 
presence of such blood could have come from esophageal 
varices, which often occur with hepatocellular carcinoma, and 
that it was unlikely that the veteran's service-connected 
condition was a principle or primary cause of death.  The 
physician was further of the opinion that it was not likely 
that the service-connected condition contributed to death.  

The evidence added to the record since the March 1989 Board 
decision is not wholly cumulative of evidence previously of 
record and provides a more complete picture of the 
circumstances surrounding the veteran's demise.  See Elkins 
v. West, 12 Vet. App. 209, 214 (1999).  As such, the new 
evidence is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of this claim.  The additional evidence is therefore 
new and material, and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Although new and material evidence has been submitted, there 
remained until recently the question of whether the reopened 
claim was well grounded under 38 U.S.C.A. § 5107(a).  Elkins 
v. West, 12 Vet. App. at 218-19.  However, legislation that 
took effect during the pendency of this appeal removed the 
"well-grounded" requirement from the statute.  Accordingly, 
the Board turns to a de novo consideration of the appellant's 
claim.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The evidence of record does not show that the fatal hepatoma 
was present in service or until many years following the 
veteran's retirement.  The appellant does not contend 
otherwise.  Rather, she maintains that his service-connected 
gastrointestinal disability either caused or contributed 
substantially or materially to hasten the veteran's death 
from hepatoma.  

At the time of the veteran's death, service connection was in 
effect for postoperative residuals of duodenal ulcer, which 
were rated 40 percent disabling; migraine headaches, which 
were rated 10 percent disabling; and residuals of 
appendectomy, which were rated noncompensably disabling.  The 
combined service-connected evaluation was 50 percent.  

This case comes down to resolving a difference of opinion 
between two physicians, Dr. Wilkins, whose opinion favors the 
claim, and the VA physician, whose opinion is against the 
claim.  For the reasons that follow, the Board concludes that 
the opinion of the VA physician is more persuasive, and 
therefore entitled to greater weight in resolving this 
appeal, because it is more consistent with the clinical 
picture that emerges from a consideration of all of the 
evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

Dr. Wilkins was of the opinion that the veteran's 
gastrointestinal disability contributed to his death and 
predicated his opinion on what he said was evidence of 
gastrointestinal bleeding in the autopsy report.  However, 
this opinion does not seem wholly consistent with the 
endoscopic findings from June 1986 - an endoscopy conducted 
by Dr. Wilkins.  These findings indicate that there was 
indeed evidence of upper gastrointestinal bleeding from the 
gastroenterostomy site, but it was felt that the bleeding was 
subacute and that there was no evidence of an active ulcer in 
the duodenum, nor was there any evidence of gastritis.  Dr. 
Wilkins suspected that the bleeding was oozing from the 
gastroenterostomy site, although an actual lesion could not 
be visualized, and that this might be related to 
thrombocytopenia.  Dr. Wilkins described the amount of 
accumulated blood as small.  Treatment was with medication.  
The discharge summary includes the diagnosis of malignant 
hepatoma.  

On the other hand, the VA physician was of the opinion that 
there was no evidence of gastrointestinal bleeding as a 
result of the service-connected condition, remarking that the 
possible presence of such blood could have come from 
esophageal varices, which often occur with hepatocellular 
carcinoma.  Although there was no evidence of esophageal 
varices, except for one slightly prominent esophageal vein, 
on endoscopic examination in June 1986, this was 17 months 
prior to the veteran's death.  The Board notes that the 
autopsy showed that the gastric mucosa, particularly near the 
cardia, showed tarry surface deposits but no ulceration or 
tumor.  Anatomically, the cardia is the orifice between the 
esophagus and the cardiac part of the stomach.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 267, 1203 (28th ed. 1994).  
The presence of tarry deposits at that location seems 
consistent with the opinion of the VA physician that the 
cause was esophageal varices as a result of the hepatoma.  

The evidence indicates that the veteran's debilitation 
resulted from the downward course caused by his hepatoma.  
The endoscopic findings in 1986, when viewed in light of the 
autopsy findings, suggest that the service-connected 
gastrointestinal disability, while still of lingering effect, 
was not so significant in its effect as to have contributed 
to death.  It is notable that the veteran began to lose 
significant weight in the year prior to the discovery of his 
inoperable liver carcinoma.  When examined for separation in 
March 1965, he weighed 148 pounds.  Although he weighed 136 
pounds when examined by VA in October 1976, he weighed 142 
pounds when examined by VA in March 1979 and a 145 pounds 
when seen privately in January 1980.  It was then reported 
that he had been found to be anemic due to his post 
gastrectomy state.  His problems included dumping syndrome.  
When seen privately in June 1983, it was reported that the 
veteran had no appetite and was losing weight.  He then 
weighed 1313/4 pounds.  In July 1983, he weighed 1283/4 pounds, 
and a stomach biopsy revealed gastritis.  His B-12 level was 
also found to be low, and he was treated with monthly B-12 
injections.  When seen in October 1983, the veteran was felt 
to be stable, except for decreased appetite.  He weighed 1251/2 
pounds.  When seen in late February 1984, it was reported 
that he had nausea and vomiting almost every day "per 
month."  The assessment was nausea and vomiting of unknown 
etiology in the setting of chronic bowel gastritis.  He then 
weighed 130 pounds.  The following day, he weighed 127 pounds 
and underwent an upper gastrointestinal series that showed 
severe bile gastritis and patent gastroenterostomy without 
evidence of marginal ulceration.  There was no evidence of 
esophagitis.  When the veteran was hospitalized by VA in 
April 1984, significant weight loss over the previous year 
was noted.  It was on this admission that metastatic liver 
disease was first suspected.  The veteran weighed 122 pounds, 
20 pounds less than on his compensation examination in 1979.  
When seen privately in August 1984, it was noted that the 
veteran had ongoing dumping syndrome and hepatomegaly of 
undetermined etiology.  He weighed 126 pounds.  

The diagnosis of hepatocarcinoma was confirmed on biopsy 
during an October 1984 VA hospitalization.  When discharged 
from the hospital at that time, he weighed 117 pounds.  
Thereafter, although his weight fluctuated within a very 
narrow range, he experienced a steadily downward course.  
Although he continued to have dumping syndrome associated 
with his service-connected gastrointestinal disability, the 
evidence of record supports the opinion of the VA physician 
in August 2000 that it was unlikely that the service-
connected gastrointestinal condition contributed to death.  

The record shows that the veteran's gastrointestinal 
disability, while not wholly static, was not sufficiently 
debilitating to constitute a contributory cause of death in 
the face of an overwhelming disease process from which death 
could be anticipated irrespective of the presence of another 
disease process affecting a vital organ.  See 38 C.F.R. § 
3.312(c).  This is essentially what the VA physician found 
when he opined that the veteran "died of metastatic 
hepatocellular carcinoma without contribution from his 
service-connected condition."  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
It follows that the claim must be denied.  

In so finding, the Board is aware that the case has been 
decided on a basis different from that of the RO, which had 
denied the appellant's application to reopen her claim.  
However, all of the evidence favorable to the appellant's 
position was before the RO, and the appellant and her 
representative had ample opportunity to offer evidence and 
argument to the RO in favor of her claim.  They were also 
provided with a copy of the VA physician's opinion and 
afforded an opportunity to submit additional evidence and 
argument to the Board.  The Board observes that the 
appellant's argument has been essentially consistent over 
time and is supported by the opinion of Dr. Wilkins.  
Although the RO declined to "reopen" the appellant's claim 
for service connection for cause of death, it considered the 
opinion of Dr. Wilkins in the course of its determination 
that new and material evidence to reopen the claim had not 
been submitted.  It also considered a newspaper article 
written by Dr. Isadore Rosenfeld to the effect that the liver 
is a favorite site to which cancers travel from other parts 
of the body, notably the intestinal tract.  Although the RO's 
review did not amount to a de novo review of the record, the 
Board is of the opinion that the appellant is not prejudiced 
by the Board's consideration of entitlement to service 
connection for the cause of the veteran's death on the merits 
without referring the case to the RO for a complete review of 
the record.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  The 
state of the record is such that any further development that 
could be undertaken by the RO would be unlikely to result in 
a medical opinion any more enlightening than what is of 
record now.  The fact that a limited autopsy was conducted 
suggests that any additional medical opinion would not be any 
more elaborate or informative than those currently of record.  
This means that what is before the Board now, and would be 
before the RO on remand, is less a question of medicine than 
of adjudication involving the reconciliation of conflicting 
evidence.  In view of the August 2000 opinion of the 
reviewing VA physician, it is doubtful that a de novo review 
of the record by the RO would result in a decision favorable 
to the appellant.  In these circumstances, a remand to the RO 
would merely exalt form over substance and delay a final 
resolution of the appeal while holding out what would likely 
be a false hope.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  

Service connection for the cause of the veteran's death is 
denied.  



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

